Citation Nr: 0211322	
Decision Date: 09/04/02    Archive Date: 09/09/02

DOCKET NO.  94-13 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for temporomandibular 
joint (TMJ) syndrome.

2.  Entitlement to service connection for a left shoulder 
disorder, to include as secondary to the veteran's service-
connected left upper extremity reflex sympathetic dystrophy.

[The separate claims of entitlement to higher initial 
evaluations for reflex sympathetic dystrophy of the right arm 
and hand; reflex sympathetic dystrophy of the left arm, hand, 
and wrist; second and third degree burn scars of the right 
arm and hand; and second and third degree burn scars of the 
left arm and hand will be the subject of a separate and 
forthcoming Board decision.]


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from May 1987 to April 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California in July 1998 and December 1999.  

The veteran's appeal initially included the issues of 
entitlement to higher initial evaluations for facial scars, 
burn scars, and an esophageal motility disorder; and 
entitlement to service connection for a left wrist disorder.  
However, the veteran withdrew his claims for higher initial 
evaluations from appellate status in a February 1998 letter.  
See 38 C.F.R. § 20.204 (2001).  Additionally, in a January 
2001 rating action, the RO granted service connection for a 
left wrist disorder and included it as part of his service-
connected disability of left upper extremity dystrophy.

The veteran's appeal also includes the claims of entitlement 
to higher initial evaluations for reflex sympathetic 
dystrophy of the right arm and hand; reflex sympathetic 
dystrophy of the left arm, hand, and wrist; second and third 
degree burn scars of the right arm and hand; and second and 
third degree burn scars of the left arm and hand.  However, 
the Board has determined that additional development is 
necessary in regard to these issues, and this development 
will be accomplished by the Board in accordance with the 
newly enacted provisions of 38 C.F.R. § 19.9.  See 67 Fed. 
Reg. 3099, 3104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9).  These issues will addressed in a separate and 
forthcoming Board decision.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claims has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claims.

2.  The veteran's current TMJ syndrome has not been shown to 
be etiologically related to service.

3.  The veteran's current left shoulder disorder has not been 
shown to be etiologically related to either service or a 
service-connected disability.


CONCLUSIONS OF LAW

1.  TMJ syndrome was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001); 66 Fed. Reg. 
45630-45632 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159).

2.  A left shoulder disorder was not incurred in or 
aggravated by service or incurred or aggravated as a result 
of the veteran's service-connected left upper extremity 
reflex sympathetic dystrophy.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1131, 1137, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2001); 66 Fed. Reg. 45630-
45632 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties of the VA

Initially, the Board finds that all relevant facts have been 
properly developed in regard to the veteran's claims, and no 
further assistance is required in order to comply with the 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A (West 
Supp. 2001); 66 Fed. Reg. 45630-45632 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).  Specifically, the 
RO has obtained records corresponding to medical treatment 
reported by the veteran and has afforded him comprehensive VA 
examinations that have directly addressed the questions 
concerning the etiology of his claimed disorders.

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claims has also been met, as the RO 
informed him of the need for such evidence in the Statements 
of the Case issued in January 1999 and August 2001.  See 
38 U.S.C.A. § 5103 (West 1991 & Supp. 2001).  In the January 
1999 Statement of the Case, the RO cited to the provisions of 
38 C.F.R. § 3.159 (2001), indicating that the VA would obtain 
all identifiable medical records (providing that the veteran 
provided signed releases, as necessary) and that, if such 
efforts proved unsuccessful, the VA would inform the veteran 
that it was his ultimate responsibility to furnish such 
evidence.  See generally Quartuccio v. Principi, No. 01-997 
(U.S. Vet. App. June 19, 2002) (the VA's duties include 
providing a specific explanation of the type of evidence 
necessary to substantiate the veteran's claim, as well as a 
description of which portion of that evidence (if any) was to 
be provided by the veteran and which portion the VA would 
attempt to obtain on his behalf).

Given that the actions by the RO reflect fundamental 
compliance with the newly enacted provisions of 38 U.S.C.A. 
§§ 5103 and 5103A, the Board finds that the veteran's appeal 
will not be adversely affected merely because the RO 
developed this appeal prior to, and did not inform him of, 
the enactment of the new provisions.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on the VA with no 
benefit flowing to the veteran are to be avoided).

II.  Applicable laws and regulations: service connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(2001).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2001).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2001).  Also, certain chronic 
diseases, including arthritis, may be presumed to have been 
incurred during service if manifested to a compensable degree 
within one year of separation from active military service.  
38 U.S.C.A. §§ 1112, 1113, 1137 (West 1991 & Supp. 2000); 38 
C.F.R. §§ 3.307, 3.309 (2000). 

Additionally, a disability which is proximately due to, or 
results from, another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a) (2001).  
Specifically, when aggravation of a disease or injury for 
which service connection has not been granted is proximately 
due to, or the result of, a service-connected condition, the 
veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).


III.  TMJ syndrome

The Board has reviewed the veteran's service medical records 
and observes that, in February 1990, he was treated for 
complaints of left TMJ pain in conjunction with upper 
respiratory symptomatology.  An assessment of possible upper 
respiratory infection, rule out strep throat and TMJ 
syndrome, was rendered.  However, this diagnosis is not 
indicated in subsequent service medical and dental records.

Subsequent to service, the veteran was first treated at a VA 
facility for left TMJ pain in September 1997.  At that time, 
he reported that his TMJ problems had their onset in the past 
month and denied previous TMJ pain and trauma.  

Temporomandibular dysfunction was diagnosed in conjunction 
with a March 1999 VA dental and oral examination, but no 
information was provided as to the etiology of this disorder.

In a May 2000 record, a doctor with the veteran's private 
insurance company indicated that his clicking of the left 
side of the jaw "is not a new condition" and that "[i]t 
appears that he has suffered from left side TMJ since 
February of 1990."  While this examiner noted the prior 
service medical record addressing this disorder, is not clear 
that the entire claims file was reviewed.  

Following receipt of the private insurance record, the 
veteran was afforded a second VA dental and oral examination 
in January 2002.  The doctor who conducted this examination 
reviewed the veteran's claims file, including the May 2000 
record, in conjunction with the examination.  The examiner 
noted that the February 1990 record was "written by one 
junior healthcare provided [sic] and countersigned by a 
slightly higher up physician's assistant."  Additionally, 
the examiner noted that he had "some difficulties" with the 
May 2000 record, as it appeared that the private doctor had 
only minimal contact with the veteran, and that there was no 
mention of TMJ symptomatology between 1990 and 1997.  
Overall, the examiner determined that TMJ dysfunction was 
present but found no relationship between the current 
disorder and the in-service symptomatology, which appeared to 
be related instead to sinusitis and flu problems.

In this case, there is competent medical evidence both 
supporting and opposing the veteran's contention that he 
incurred a TMJ disability in service.  However, the May 2000 
opinion, while supportive of the veteran's contentions, is 
essentially cursory in nature and does not appear to be based 
on a review of the claims file.  By contrast, the doctor who 
examined the veteran in January 2002 and determined that his 
TMJ dysfunction was unrelated to service did review the 
claims file.  Furthermore, this doctor provided a detailed 
rationale for his opinion, with particular emphasis on the 
questionable nature of the 1990 diagnosis and the significant 
gap of time between service and the first onset of TMJ pain 
in 1997.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) 
(evidence of a prolonged period without medical complaint 
after service can be considered along with other factors in 
adjudicating a service connection claim).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VA may favor the opinion of one 
competent medical expert over that of another, so long as an 
adequate statement of reasons and bases is given.  See Owens 
v. Brown, 7 Vet. App. 429, 433 (1995).  In this case, the 
Board finds that the 2002 VA examination report has markedly 
greater probative value than the 2000 private opinion on 
account of the examiner's claims file review and detailed 
rationale.  As such, the Board accords that report more 
weight.

Moreover, the only other evidence of record supporting the 
veteran's claim is his own lay opinion, as articulated in 
multiple lay submissions.  However, the veteran has not been 
shown to possess the requisite training, credentials, or 
other expertise needed to provide a competent opinion as to 
medical causation.  As such, his lay opinion does not 
constitute competent medical evidence and lacks probative 
value.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997), 
aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. 
App. 195, 201 (1996); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

Overall, the preponderance of the evidence is against the 
veteran's claim for service connection for TMJ syndrome, and 
the claim must be denied.  In reaching this determination, 
the Board acknowledges that the VA is statutorily required to 
resolve the benefit of the doubt in favor of the veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  
However, that doctrine is not applicable in this case because 
the preponderance of the evidence is against the veteran's 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C.A. § 5107(b) (West 1991 & Supp. 2001). 

IV.  Left shoulder disorder

In reviewing the veteran's service medical records, the Board 
initially notes that he was not specifically treated for left 
shoulder symptomatology during service.  The Board does 
observe that, in November 1990, he sustained a burn injury 
affecting  9% of his body surface area and, as a result, has 
been granted service connection for multiple residual 
disabilities, including reflex sympathetic dystrophy of the 
left upper extremity.  

An August 1995 VA treatment record reflects the first 
complaints of shoulder pain, but an examination was 
"clinically unremarkable."  The veteran was also treated 
for left shoulder pain in March 1997; at this time, the 
veteran reported that such pain had been present for three to 
four years.  A May 1997 VA examination revealed impingement 
tendonitis of the left shoulder, with significant 
dysfunction, but no commentary was provided at that point as 
to the etiology of this disorder.  

The veteran underwent a VA orthopedic examination in July 
1998, and the examiner indicated in the report that "[i]t 
would appear that he has evidence of degenerative arthritic 
changes involving the acromioclavicular joint," as well as 
impingement tendinitis.  However, the examiner (who reviewed 
the veteran's claims file) also determined that his current 
left shoulder disability was attributable to impingement 
syndrome and degenerative changes and not to reflex 
sympathetic dystrophy.  While the examiner noted that reflex 
sympathetic dystrophy was frequently associated with a 
diffuse inflammatory peritendinitis/capsulitis of the 
shoulder joint, such a finding was not present in the 
veteran's case.  X-rays revealed a very small spur in the 
inferior margin of the left proximal clavicle, with the left 
acromioclavicular joint one millimeter wider than the right.  
However, both shoulders and scapulae otherwise appeared to be 
within normal limits.  

In April 2000, the veteran underwent a further VA 
examination, with the doctor who examined him in July 1998.  
The examiner again reviewed the claims file and reasserted 
that the veteran's left shoulder problems were attributable 
to degenerative arthritic changes of the acromioclavicular 
joint and were unrelated to reflex sympathetic dystrophy.  
Once again, the absence of peritendinitis, adhesive 
capsulitis, and periarticular changes was noted.  X-rays 
revealed mild to moderate left acromioclavicular joint 
osteoarthritis.

A May 2000 VA bone scan, which had been requested by the 
prior VA examiner,  revealed increased activity in the 
acromioclavicular joint regions bilaterally, left greater 
than right, compatible with arthritic changes.

The Board has reviewed all of the evidence cited above.  
However, none of the medical evidence of record supports the 
finding of an etiological relationship between the veteran's 
current left shoulder disorder and either service or his 
service-connected left upper extremity reflex sympathetic 
dystrophy.  Indeed, the possibility of a relationship between 
a left shoulder disorder and left upper extremity reflex 
sympathetic dystrophy was specifically discounted by the 
veteran's most recent VA examiner.

Indeed, the only evidence of record supporting the veteran's 
claim is his own lay opinion, as articulated in numerous lay 
statements.  Again, however, he has not been shown to possess 
the medical credentials, training, or other expertise needed 
to render a competent opinion as to causation.  See Routen v. 
Brown, 10 Vet. App. at 186.

Overall, the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for a 
left shoulder disorder, to include as secondary to left upper 
extremity reflex sympathetic dystrophy, and the claim must be 
denied.  Again, as the preponderance of the evidence is 
against the veteran's claim, the provisions of 38 U.S.C.A. 
§ 5107(b) (West 1991 & Supp. 2001) are not applicable.


ORDER

The claim of entitlement to service connection for TMJ 
syndrome is denied.

The claim of entitlement to service connection for a left 
shoulder disorder, to include as secondary to the veteran's 
service-connected left upper extremity reflex sympathetic 
dystrophy, is denied.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



